Citation Nr: 0510993	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for emergency room treatment at Massena Memorial Hospital 
received on the afternoon of January 3, 2003.  


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

The veteran's service is reported from October 19644 to 
February 1969; however, verification of service information 
appears to be in another claims file.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 determination by the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York, that 
the veteran was not entitlement to payment or reimbursement 
for the cost of private medical expenses incurred from 
January 3, 2003.  The veteran has appealed this decision. 

The appeal is REMANDED to the VAMC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that VA's duty to assist the veteran in the 
development of facts pertinent to his claim and to ensure 
full compliance with due process requirements requires a 
remand in this matter.  The Veterans Claims Assistance Act of 
2000 (VCAA), enacted in November 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order for a claim to be substantiated, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  The VCAA requires VA 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
see also Pelegrini v. Principi 18 Vet App. 112 (2004).  

In this case, there are multiple due process and evidentiary 
deficiencies that must be addressed prior to Board review of 
this appeal.

The denial of reimbursement of medical expenses incurred on 
January 3, 2003 was based on two reasons; first that VA 
facilities were feasibly available to provide the care and 
second, that the 90 day time limit for filing a claim for 
consideration under the Millennium Bill regulation had 
passed.  

The veteran argues that he received emergency treatment in 
January 2003, and was sent home with medication.  Later in 
the same day he returned to the emergency room for further 
treatment, which created two separate bills.  He elaborated 
in his substantive appeal that he submitted two bills from 
treatment he said had been rendered on January 3, 2003 for 
payment to the VAMC on the same day, March 19, 2003.  The 
first bill was paid under the Millennium Bill.  He indicated 
that after the NAO denied payment and informed him that a 
request should be made for payment under the Millennium Bill, 
he executed such a request.  The veteran alleged that first 
bill in the amount of $3776.26 was paid, but the second bill 
in the amount of $838.37 remained unpaid.

The re contains copies of some bills from the private medical 
provider, Massena Memorial Hospital, billing for treatment 
rendered in the emergency room on the afternoon of January 3, 
2003, and date stamped by the VAMC in June and July 2003.  
However, the file does not contain the original bills that 
the veteran indicated that he sent to the NAO in March 2003.  
Furthermore, the Board observes that the file sent the Board 
for adjudication indicates that it is a duplicate medical 
administrative file and not the veteran's original file.  The 
Board finds that obtaining these original bills along with 
any letters or claims submitted with the original date stamps 
of receipt are necessary to address the veteran's claim that 
he timely filed the bills to the NAO for reimbursement within 
90 days of treatment. 

Additionally, further decision documents of record including 
the October 2003 Statement of the Case state that the 
veteran's claim was denied on the basis that VA treatment was 
feasibly available and that the veteran did not file the 
claim within the 90 day filing period after treatment.  It is 
not clear from the record the basis for the determination 
that VA facility was deemed to be feasibly available when he 
received treatment at 1:00 pm on January 3, 2003, but not 
earlier that same day.  Moreover, the Statement of the case 
does not provide the proper law with respect to filing claims 
for payment and reimbursement under 38 C.F.R. § 17.1004.  

Finally, a duty to assist letter in compliance with the VCAA 
has yet to be sent in regards to this claim.  

The Board notes that there appears to exist a claims file or 
files for this veteran under a different claim number than 
that used in the current appeal, which is filed under his 
Social Security number.  The veteran wrote down this other 
claim number in his October 2003 VA form I-9.  The VAMC 
should take note of this other claim number and attempt to 
obtain any file under this other claim number, as it may 
contain evidence pertinent to this claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VAMC must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), with respect 
to the issue of entitlement to 
reimbursement of medical expenses.  Such 
notice should specifically apprise the 
veteran of the applicable law and 
regulations which govern his claim, the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VAMC AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VAMC should obtain the veteran's 
complete claims file or files, to include 
searching under the claim number cited by 
the veteran in his October 2003 VA form 
I-9.  

3.  The VAMC should provide the original 
medical administrative file to include 
copies of all bills from Massena Memorial 
Hospital received from the veteran, with 
date stamp of receipt date.  

4.  After completion of #1-3 above, the 
VAMC should readjudicate the veteran's 
claim.  If the benefits sought on appeal 
remain denied, he should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, to include 
the provisions regarding timely filing 
under 38 C.F.R. § 17.1004.  The SSOC 
should also address the question of 
"feasible availability" of VA health 
facilities, in light of the apparent 
reimbursement of an emergency room bill 
from the same private hospital earlier in 
the day of January 3, 2003.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




